UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4657


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANTHONY EUGENE DUTY, a/k/a Tony,

                      Defendant - Appellant.



                             No. 09-4803


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ROBIN MARIE DAVIS,

                      Defendant - Appellant.




Appeals from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:08-cr-00024-jpj-pms-32; 1:08-cr-00024-jpj-pms-43)


Submitted:   July 21, 2011                 Decided:   August 1, 2011


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Joseph R. Conte, LAW OFFICES OF J.R. CONTE, Washington, D.C.;
Henry  Keuling-Stout,   KEULING-STOUT,   P.C.,   Big   Stone   Gap,
Virginia, for Appellants. Timothy J. Heaphy, United States
Attorney,   Jennifer  R.   Bockhorst,  Assistant    United   States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              A federal jury convicted Robin Marie Davis and Anthony

Eugene Duty of conspiracy to distribute and possess with intent

to   distribute       cocaine     and    cocaine      base,   in   violation    of    21

U.S.C. § 846 (2006).             The district court sentenced Davis to 240

months   of       imprisonment     and    sentenced      Duty   to   120    months    of

imprisonment, and they now appeal.               Finding no error, we affirm.

              On appeal, Davis argues that the district court erred

in denying her motions for a judgment of acquittal and for a new

trial in which she argued that the evidence was insufficient to

support the verdict.             We review a district court’s decision to

deny a Rule 29 motion for a judgment of acquittal de novo and

the denial of a Fed. R. Crim. P. 33 motion for a new trial for

abuse of discretion.             United States v. Smith, 451 F.3d 209, 216

(4th Cir. 2006).

              A    defendant       challenging        the     sufficiency      of    the

evidence faces a heavy burden.                  United States v. Beidler, 110

F.3d 1064, 1067 (4th Cir. 1997).                The verdict of a jury must be

sustained “if, viewing the evidence in the light most favorable

to the prosecution, the verdict is supported by ‘substantial

evidence.’”          Smith,      451     F.3d   at    216     (citations    omitted).

Substantial evidence is “evidence that a reasonable finder of

fact   could       accept   as    adequate      and    sufficient    to     support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

                                            3
Id.      (internal      quotation           marks         and     citation            omitted).

Furthermore, “[t]he jury, not the reviewing court, weighs the

credibility of the evidence and resolves any conflicts in the

evidence       presented.”          Beidler,        110    F.3d     at     1067       (internal

quotation       marks    and        citation        omitted).              “Reversal         for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                    Id. (internal quotation marks

and citation omitted).

               In order to prove that Davis conspired to possess with

intent    to    distribute      and      distribute         cocaine      and      crack,     the

Government needed to show (1) an agreement between two or more

persons, (2) that Davis knew of the agreement, and (3) that

Davis knowingly and voluntarily joined the conspiracy.                                  United

States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc)

(citations omitted).          We have thoroughly reviewed the record and

conclude       that   there    was       sufficient        evidence      to     support      the

jury’s verdict of guilt.

               Duty argues on appeal that the district court erred in

denying    his    motion      for    a    new      trial    based     on      three     of   his

codefendants’ recantations of their trial testimony against him.

A motion for a new trial based on a witness’ recantation of his

trial testimony should be granted only when “(1) the court is

reasonably      satisfied      that      the    testimony       given      by     a    material

witness is false; (2) without the evidence a jury might have

                                               4
reached a different conclusion; and (3) the party seeking the

new trial was unable to meet it or did not know of its falsity

until after trial.”         United States v. Lighty, 616 F.3d 321, 374

(4th    Cir.),    cert.   denied,   131       S.   Ct.    846   (2010),     (citations

omitted).        Our review of the record leads us to conclude that

the     district     court’s     finding       that       the    witnesses’      trial

testimonies were not false was not error and, therefore, the

court did not abuse its discretion in denying Duty’s motion for

a new trial.

            Accordingly, we affirm the judgments of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately         presented     in   the    materials

before    the    court    and   argument      would      not    aid   the   decisional

process.



                                                                              AFFIRMED




                                          5